DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 60-61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell et al. (US 2015/0173589 A1).
Regarding claim 60, Mitchell discloses an endoscopic surgical system, comprising: a catheter shaft (38; Fig. 1) defining a central axis that extends from a proximal end portion through a distal end portion of the catheter shaft (Fig. 1), the catheter shaft (38) including a main working channel (44; par. [0055]) that extends parallel to the central axis and an auxiliary working channel (46; par. 0055]) that extends 
Regarding claim 61, Mitchell discloses endoscopic surgical system of claim 22, wherein the manifold includes a main working channel input port (110; Figs. 4-5) for passage of the working device (280) through the main working channel (44) via the main working channel output port (one distal end of 148/132; par. [0082]; Figs. 4-5), or an auxiliary working channel input port  (112; Figs. 4-5) for passage of the working device (282) through the auxiliary working channel (46) via the auxiliary working channel output port (a different distal end of 148/132; par. [0082]; Figs. 4-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weitzner et al. (US 2008/018868 A1) in view of Moskowitz (US 2014/0213848 A1).
Regarding claim 53, Weitzner discloses an endoscopic surgical instrument, comprising: a steering handle (par. [0220]; Figs. 1 and 36) including a housing containing a manifold (150; par. [0216]; Fig. 36), the manifold including a main working channel input port in fluid communication with a main working channel output port (par. [0216] and [0220]; Fig. 36), an auxiliary working channel input port in fluid communication with an auxiliary working channel output port (par. [0216] and [0220]; Fig. 36), and an irrigation input port in fluid communication with the main working channel output port and the auxiliary working channel output port (par. [0232])
However, Weitzner does not specifically disclose wherein the manifold includes one or more valves for selectively isolating the irrigation input port from the main working channel output port and the auxiliary working channel output port. Moskowitz teaches an analogous endoscopic surgical instrument, wherein the manifold includes valves for selectively isolating an irrigation input port form a working channel output port or an auxiliary working channel output port (see abstract; par. [0014], ][0071] and [0098]). It would have been obvious to one having ordinary skill in the art to have 
Regarding claim 54, Weitzner in view of Moskowitz disclose the endoscopic surgical instrument of claim 53, wherein: the irrigation input port is isolated from the main working channel output port (Moskowitz: see abstract; par. [0014], ][0071] and [0098]) and a main working channel circuit includes the main working channel input port and the main working channel output port (par. [0216]), the main working channel circuit being configured to pass at least one working device therethrough (par. [0216] and [0106]).
Regarding claim 55, Weitzner in view of Moskowitz disclose the endoscopic surgical instrument of claim 54, wherein the at least one working device is at least one of a fiber optic, a basket, a guide wire, and a biopsy forceps as the working device (par. [0216] and [0106]).
Regarding claim 56, Weitzner in view of Moskowitz disclose the endoscopic surgical instrument of claim 53, wherein: the irrigation input port is isolated from the auxiliary working channel output port (Moskowitz: see abstract; par. [0014], ][0071] and [0098]) and an auxiliary working channel circuit includes the auxiliary working channel input port and the auxiliary working channel output port (par. [0216]), the auxiliary working channel circuit being configured to pass at least one working device therethrough (par. [0216] and [0106]).
Regarding claim 57, Weitzner in view of Moskowitz disclose the endoscopic surgical instrument of claim 56, wherein the at least one working device is at least one 
Regarding claim 58, Weitzner in view of Moskowitz disclose the endoscopic surgical instrument of claim 53, comprising: a catheter shaft (Fig. 36) including a proximal end portion and a distal end portion and defining a central axis that extends from the proximal end portion to the distal end portion (Fig. 36), the catheter shaft defining a main working channel that extends parallel to the central axis and an auxiliary working channel that extends parallel to the central axis, the auxiliary working channel output port of the manifold being in fluid communication with the auxiliary working channel, the main working channel output port of the manifold being in fluid communication with the main working channel (Fig. 36; par. [0177]-[0183]).
Regarding claim 59, Weitzner in view of Moskowitz disclose the endoscopic surgical instrument of claim 58, wherein the main working channel extends through a distal face of the distal end portion of the catheter shaft (Figs. 36, 3B and 4B).

Claims 62 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell as applied to claim 60 above, and further in view of Desai (US 2003/0130575 A1).
Regarding claim 62, Mitchell discloses the endoscopic surgical system of claim 60,  but does not specifically disclose it comprising a laser fiber optic as the at least one working device. Mitchell discloses that the tools used in its device can be used for cutting and removing tissue, but does not disclose a specific tool. Desai teaches an analogous system wherein a laser fiber optic is a tool inserted in the working channel of 
Regarding claim 62, Mitchell in view of Desai disclose the endoscopic surgical system of claim 62, wherein one of the main working channel and the auxiliary working channel permanently houses the laser fiber optic (capable of such permanent coupling for example if the device remains assembled).

Claims 64-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell as applied to claim 60 above, and further in view of Jones (US 5386817).
Regarding claim 64, Mitchell discloses the endoscopic surgical system of claim 60,  wherein the manifold includes an irrigation input port (122) and an aspiration input port (another of 122), but does not specifically disclose the manifold being configured to selectively isolate one of the auxiliary working channel and the main working channel from the irrigation input port and the aspiration input port. Jones teaches an analogous system, wherein the irrigation input port and aspiration input port each have valves (116) to selectively isolate them from the other channels (col. 9, ll. 42-62). It would have been obvious to one having ordinary skill in the art to include the valves of Jones in the system of Mitchell in order to selectively control application of irrigation and aspiration. 
Regarding claim 65, Mitchell in view of Jones disclose the endoscopic surgical system of claim 60, comprising: an irrigation source (Jones: 126) in fluid communication .

Claims 66-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2015/0173589 A1) in view of Jones (US 5386817) in view of Desai (US 2003/0130575 A1).
Regarding claim 66, Mitchell disclose a method for operating a catheter, comprising: providing a steering handle (34) including a manifold (Figs. 3-5) mounted thereto, the manifold being operatively coupled to a catheter (38; Fig. 1). However, Mitchell does not specifically disclose at least one valve that is accessible on the steering handle; providing instructions for use on a tangible, non-transitory medium, the instructions providing: coupling an irrigation source to an irrigation port of the manifold, the irrigation port being accessible on the steering handle; coupling an aspiration source to the aspiration port of the manifold, the aspiration port being accessible on the steering handle; opening at least one valve of the manifold to establish fluid communication between a first lumen of the catheter and at least one of the irrigation port and the aspiration port; and inserting a laser fiber optic into a second lumen of the catheter. 
Jones teaches an analogous system, wherein an irrigation source (126) is coupled to an irrigation port of the manifold, the irrigation port being accessible on the steering handle (Fig. 8); an aspiration source (132) is coupled to the aspiration port of the manifold, the aspiration port being accessible on the steering handle (Fig. 8); opening at least one valve (116; col. 9, ll. 42-62) of the manifold to establish fluid 
Mitchell discloses that the tools used in its device can be used for cutting and removing tissue, but does not disclose a specific tool. Desai teaches an analogous system wherein a laser fiber optic is a tool inserted in the working channel of its system (Figs. 7A, 8-10, 13-14, 18 and 21). It would have been obvious to one having ordinary skill in the art to have used a laser fiber optic as the tool for removing tissue, as taught by Desai, in the system of Mitchell as it is a known tool for such a function contemplated by Mitchell.
Regarding claim 67, Mitchell in view of Jones in view of Desai disclose the method of claim 66, wherein the steering handle and the catheter provided in the step of providing the steering handle includes the laser fiber optic factory installed in the second lumen (Desai: par. [0068]).
Regarding claim 68, Mitchell in view of Jones in view of Desai disclose the method of claim 66, wherein the steering handle and the catheter provided in the step of providing the steering handle includes the laser fiber optic factory is removable (Desai: capable of being removed).
Regarding claim 69, Mitchell in view of Jones in view of Desai disclose the method of claim 66, further comprising closing at least one valve of the manifold to 
Regarding claim 68, Mitchell in view of Jones in view of Desai disclose the method of claim 66, further comprising closing at least one valve of the manifold to isolate the first lumen from the second lumen (Jones: col. 9, ll. 42-62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795